Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, and 13-20 are rejected under 35 U.S.C. 102(1) as being anticipated by David (US 6161650).

    PNG
    media_image1.png
    559
    464
    media_image1.png
    Greyscale


a housing (48, Fig.3-4, 8) configured to contain a quantity of lubricating oil (It will be understood that the wheel case 20 is adapted to contain therein a quantity of lubricating oil for the purposes of supplying lubricant to the bearing assembly 38, the teeth 41 on the outer circumference of the wheel 40, and to any other components housed within the wheel case 20 as may be required, Col.4 line60-65; and also check Col.2 line58-67; Col.3 line5-14); 
at least one wheel (40, Fig.3-4, 8) positioned in the housing (48, Fig.3-4, 8) and mounted to a shaft (30, Fig.3-4, 8) of the vibrating device, the at least one wheel comprising: an inwardly facing side (outside face 44, Fig.3); an outwardly facing side (inside face 42, Fig.3); at least one eccentric weight (46, Fig.3) mounted to the inwardly facing side or the outwardly facing side (Col.4 line45-49); and 
a plurality of bearings (bearing assembly 38, Fig.3-4) positioned in an annular bearing channel (Annotated Fig.3) configured to permit the at least one wheel to rotate about a spindle (36, Fig.3) of the shaft (30, Fig.3) (Referring now to FIGS. 3 and 4, the shaft 30 includes an end 34 which is rotatably mounted to a spindle 36 by a bearing assembly 38. Attached to the end of the shaft 30 is a wheel 40 having a plurality of circumferential gear teeth 41. It will be understood that, as the wheel 40 rotates about a central axis 43 the gear teeth 41 will follow a circular path indicated by the reference arrow "A" shown in FIG. 1 in the proper direction for each of the shafts 30a, 30b and 30c, Col.4 line38-45; and also check Col.2 line58-67; Col.3 line5-14), wherein the at least one wheel is arranged such that during rotation of the at least one wheel, the lubricating oil is distributed through the housing to lubricate the at least one wheel, bearings, and/or shaft (It will be understood that the wheel case 20 is adapted to contain therein a 
a dam (baffle 60; reservoir 88 defined by baffle 60 with additional pockets 84, Fig.3-4, 8) mounted on a side of the at least one wheel (40) at least partially covering the annular bearing channel, positioned such that the lubricating oil collects in the annular bearing channel during rotation of the at least one wheel, and such that the collected lubricating oil remains in the annular bearing channel when rotation of the wheel ceases (Referring now to FIGS. 8, 9 and 10, the hub 80 rotates in conjunction with the wheel 40. As the oil contained in the reservoir 88 is thrown upwardly, the apertures 82 provide an oil flow path indicated by "E" into the bearing assembly 38. Additionally, the pocket 84 contains therein a quantity of oil, which quantity of oil takes the shape of a cylinder as the hub 80 rotates. It will be noted from FIG. 8 that the apertures 82 are located such that the pocket 84 is in alignment with, or located slightly radially outwardly of, the bearing assembly 38. Accordingly, the oil contained in the pocket 84 provides a constant supply of additional oil to the bearing assembly 38, and increases the flow of oil through the bearing assembly 38, Col.6 line17-31).

Regarding claim-2, David discloses wherein the collected lubricating oil in the annular bearing channel is available to lubricate the at least one wheel and/or the plurality of bearings 

Regarding claim-3, David discloses an external drive device configured to rotate the at least one shaft of the vibrating device, wherein rotation of the at least one wheel ceases when the external drive device is deactivated, and wherein rotation of the at least one wheel resumes upon reactivation of the external drive device (As shown in FIG. 1, one or more shafts 30 are provided, for example shafts 30a, 30b, and 30c. It will be noted that, when the shafts 30a, 30b and 30c are disposed as shown in FIG. 2, the shafts 30a and 30c will rotate in a clockwise direction, while the shaft 30b will rotate in a counterclockwise direction. However, it will be 

Regarding claim-4, David discloses wherein, during rotation of the at least one wheel (40), at least a portion of an outer diameter of the at least one wheel and/or the at least one eccentric weight (46) contacts a portion of the lubricating oil collected in a bottom portion of the housing (48), causing the lubricating oil to be distributed through the housing (As will be noted from FIGS. 3, 4 and 6, as the wheel 40 rotates, the weight 46 will travel along the weight path "B" and in so doing will pass closely adjacent to the baffle 60, so as to pick up or splash against any oil contained in a reservoir 88 defined by the baffle 60. The action of the weight 46 contacting the oil in the reservoir 88 causes the oil to be thrown toward the upper portions of the housing 48. A portion of the oil so thrown will flow toward and into the bearing assembly 38 to provide lubrication. Another portion of the oil thrown upwardly will splash against the base 50, the sidewall 52 and the cover 54, and will gradually migrate downwardly. The downward migration along these outer walls acts to cool the oil, obviating or lessening the need for external oil coolers Col.5 line62-67 to Col.6 line1-8).

Regarding claim-5, David discloses wherein when rotation of the at least one wheel ceases, a level of the lubricating oil in the annular bearing channel is at least partially defined by a height of a portion of the dam (reservoir 88 defined by baffle 60 with additional pockets 84, 

Regarding claim-6, David discloses wherein the at least one wheel (40) comprises a hub (72, Fig.3-4, 8) positioned on the outwardly facing side of the at least one wheel, operatively connecting the at least one shaft to other portions of the at least one wheel, the hub being adapted to distribute the lubricating oil to the plurality of bearings as the at least one wheel rotates about the plurality of bearings (Referring now to FIGS. 8, 9 and 10, a hub 72 is shown. The hub 72 secures the wheel 40 to the shaft 30 such that the wheel 40 will rotate in conjunction with the shaft 30. The hub 72 includes a central portion 74, a peripheral flange 76, a central flat portion 78, and an outer sidewall 80 disposed between the central portion 74 and the peripheral flange 76. The central portion 74 is secured to the shaft 30, while the peripheral flange is connected to the wheel 40 such as by bolts. The flat portion 78 includes a plurality of apertures 82 spaced about the flat portion 78 and being spaced radially inwardly from the sidewall 80. A pocket 84 is defined in part by cooperating portions of the flat portion 78 and an inner surface 86 of the sidewall 80 Col.5 line36-48; Referring now to FIGS. 8, 9 and 10, the hub 72* rotates in 

Regarding claim-7, David discloses wherein the hub (72) comprises at least one aperture (82, Fig.9) extending through the hub, from an outwardly facing side to an inwardly facing side thereof (See Fig.9-10), and wherein the at least one aperture is aligned with the annular bearing channel (It will be noted from FIG. 8 that the apertures 82 are located such that the pocket 84 is in alignment with, or located slightly radially outwardly of, the bearing assembly 38, Col.6 line23-27 See Fig.9-10; and also check Col.5 line43-48).

Regarding claim-9, David discloses wherein the hub (72) comprises a circumferential outer edge and a peripheral sidewall spaced radially inward from the outer edge, and wherein an inwardly facing portion of the sidewall defines an oil receiving pocket (84) aligned with and adapted to distribute the lubricating oil into the annular bearing channel (Referring now to FIGS. 8, 9 and 10, a hub 72 is shown. The hub 72 secures the wheel 40 to the shaft 30 such that the wheel 40 will rotate in conjunction with the shaft 30. The hub 72 includes a central portion 74, a peripheral flange 76, a central flat portion 78, and an outer sidewall 80 disposed between the 

Regarding claim-10, David discloses wherein the dam (baffle 60) comprises a plate (Fig.6) comprising an outwardly facing side and an inwardly facing side, and wherein the outwardly facing side of the plate is mounted to the inwardly facing side of the wheel (Referring now to FIGS. 3, 4, 6 and 7, a plurality of baffles 60 are secured to an inner face 62 of the cover 54, so as to extend into the interior of the housing 48. Each baffle includes a pair of ends 64, 66 joined by an arc-shaped portion 68, and may be constructed of a curved steel strip that has been bolted, welded, or otherwise secured to the inner face 62 of the cover 54. The arc shaped portion 68 of the baffle 60 is preferably curved to be concentric with the rotational axis 43 of the shaft 

Regarding claim-13, David discloses wherein the vibrating device (22, Fig.1) comprises at least a first shaft (30A), a second shaft (30B), and a third shaft (30C), and wherein the wheel case (20) comprises at least a first wheel (40) mounted to the first shaft, a second wheel (40) mounted to the second shaft, and a third wheel (40) mounted to the third shaft (See Fig.1-2; and also check Col.4 line25-56).

Regarding claim-14, David discloses wherein the at least one wheel (40) comprises gear teeth (41, Fig.1-2) extending about a periphery of the at least one wheel arranged to transfer rotation of the at least one wheel to another wheel at least partially enclosed in the wheel case (20) (See Fig.1-2; and also check Col.4 line25-56).

Regarding claim-15, David discloses wherein the dam (baffle 60) is integrally formed with the at least one eccentric weight (46) (See Fig.3-5; The wheel 40 includes an inside face 42 and an outside face 44, and one or more eccentric weights 46 are attached to the wheel 40, such as by bolting the weights to either or both of the faces 42, 44, Col.4 line45-49; As will be noted from FIGS. 3, 4 and 6, as the wheel 40 rotates, the weight 46 will travel along the weight path "B" and in so doing will pass closely adjacent to the baffle 60, Col.5 line62-64).

Regarding claim-16, David discloses a vibrating device (22, Fig.1) for vibrating aggregate material (Abstract), the device comprising: a frame (24, Fig.1);

a wheel case (20, Fig.1-4) enclosing at least a portion of the at least one shaft, the wheel case comprising: 
a housing (48, Fig.3-4, 8) configured to contain a quantity of lubricating oil (It will be understood that the wheel case 20 is adapted to contain therein a quantity of lubricating oil for the purposes of supplying lubricant to the bearing assembly 38, the teeth 41 on the outer circumference of the wheel 40, and to any other components housed within the wheel case 20 as may be required, Col.4 line60-65; and also check Col.2 line58-67; Col.3 line5-14); 
at least one wheel (40, Fig.3-4, 8) positioned in the housing (48, Fig.3-4, 8) and mounted to a shaft (30, Fig.3-4, 8) of the vibrating device, the at least one wheel comprising: an inwardly facing side (outside face 44, Fig.3); an outwardly facing side (inside face 42, Fig.3); at least one eccentric weight (46, Fig.3) mounted to the inwardly facing side or the outwardly facing side (Col.4 line45-49); and 
a plurality of bearings (bearing assembly 38, Fig.3-4) positioned in an annular bearing channel (Annotated Fig.3) configured to permit the at least one wheel to rotate about a spindle (36, Fig.3) of the shaft (30, Fig.3) (Referring now to FIGS. 3 and 4, the shaft 30 includes an end 34 which is rotatably mounted to a spindle 36 by a bearing assembly 38. Attached to the end of the shaft 30 is a wheel 40 having a plurality of circumferential gear teeth 41. It will be understood that, as the wheel 40 rotates about a central axis 43 the gear teeth 41 will follow a circular path indicated by the reference arrow "A" shown in FIG. 1 in the proper direction for each of the shafts 30a, 30b and 30c, Col.4 line38-45; and also check Col.2 line58-67; Col.3 
a dam (baffle 60; reservoir 88 defined by baffle 60 with additional pockets 84, Fig.3-4, 8) mounted on a side of the at least one wheel (40) at least partially covering the annular bearing channel, positioned such that the lubricating oil collects in the annular bearing channel during rotation of the at least one wheel, and such that the collected lubricating oil remains in the annular bearing channel when rotation of the wheel ceases (Referring now to FIGS. 8, 9 and 10, the hub 80 rotates in conjunction with the wheel 40. As the oil contained in the reservoir 88 is thrown upwardly, the apertures 82 provide an oil flow path indicated by "E" into the bearing assembly 38. Additionally, the pocket 84 contains therein a quantity of oil, which quantity of oil takes the shape of a cylinder as the hub 80 rotates. It will be noted from FIG. 8 that the apertures 82 are located such that the pocket 84 is in alignment with, or located slightly radially outwardly of, the bearing assembly 38. Accordingly, the oil contained in the pocket 84 provides a constant supply of additional oil to the bearing assembly 38, and increases the flow of oil through the bearing assembly 38, Col.6 line17-31).


Regarding claim-18, David discloses wherein each of the wheels (40) comprise gear teeth (41, Fig.1-2) extending about a periphery of the wheels arranged such that rotation of one of the shafts is transferred to each of the wheels through engagement between gear teeth of the wheels (See Fig.1-2; and also check Col.4 line25-56).

Regarding claim-19, David discloses wherein the first (40), second (40), and third (40) wheels are configured to come to rest at any of a plurality of timing positions, and wherein the dam (baffle 60) of each of the wheels is positioned such that the dam retains lubricating oil in the annular bearing channel of each wheel, when the wheels are in any of the plurality of timing positions (As will be noted from FIGS. 3, 4 and 6, as the wheel 40 rotates, the weight 46 will travel along the weight path "B" and in so doing will pass closely adjacent to the baffle 60, so as to pick up or splash against any oil contained in a reservoir 88 defined by the baffle 60. The action of the weight 46 contacting the oil in the reservoir 88 causes the oil to be thrown toward the upper portions of the housing 48. A portion of the oil so thrown will flow toward and into the bearing assembly 38 to provide lubrication, Col.5 line62-67 to Col.6 line1-3; The baffles 60 limit the agitating contact between the weight 46 and the oil to that area isolated by the baffle 60. Accordingly, the baffles 60 prevent the formation of the above-referenced areas of oil depletion 

Regarding claim-20, David discloses wherein the frame (24, Fig.1) comprises a deck (26, Fig.1) configured to retain a classification screen, and wherein rotation of the at least one shaft and the at least one wheel vibrates the deck and the classification screen retained by the deck (As shown in FIG. 1, the vibrating screen device 22 typically includes a frame 24 supporting a deck 26 to which is mounted one or more classifying screens (not shown) of the type commonly employed for such purposes. A pair of opposing sidewalls 28 are secured to the frame 24, and one or more shafts 30, each housed in a housing 32, are rotatably mounted to the frame 24 and extend between the sidewalls 28, Col.4 line16-24; and also check Col.4 line25-56).

Allowable Subject Matter
Claims 8, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651